Citation Nr: 9927642	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disability was denied by an RO rating decision in 
October 1970; no timely appeal therefrom was filed.

2.  Evidence received since the final, October 1970 rating 
decision includes numerous clinical records not previously 
considered which bear directly and substantially on the 
specific matter under consideration regarding the issue of 
service connection for a back disability and must be 
considered in order to fairly decide the veteran's claim.

3.  A back disability was not evident in service or for many 
years thereafter; competent medical evidence does not show a 
link between the veteran's current back disability and the 
veteran's active service, or any in-service injury or trauma.

4.  A right hip disability was not evident in service or for 
many years thereafter; competent medical evidence does not 
show a link between the veteran's current right hip 
disability and the veteran's active service, or any in-
service injury or trauma.



CONCLUSIONS OF LAW

1.  The October 1970 rating decision denying the claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 4005(c) (West 1970) (now 38 U.S.C.A. 
§ 7105 (West 1991)); 38 C.F.R. § 19.153 (1969) (now 38 C.F.R. 
§ 20.1103 (1998)).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a right hip disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A January 1968 service medical record notes that the veteran 
bruised his back muscles in an automobile accident the 
previous month.  A physical examination revealed soreness 
over the lower mid-back muscles.  The veteran was 
subsequently referred to the Orthopedic Clinic for evaluation 
of his low back pain.

A February 1968 orthopedic consultation report notes that the 
veteran was involved in a motor vehicle accident 
approximately 1 1/2 months earlier, when his automobile was hit 
from behind by another vehicle.  The veteran gave a history 
of experiencing pain in the right, lower dorsal area, 
beginning three days after the accident and persisting to the 
date of the examination.  He denied radiation of pain down 
the legs.  A physical examination revealed tenderness above 
the right costovertebral angle, but no tenderness immediately 
over the spinous processes.  No abnormalities were noted in 
the lower extremities.  The final assessment was pain over 
the 10th-12th ribs on the right posteriorly from traumatic 
origin.  The veteran was placed on profile, and his back was 
treated with heat packs and massage.

A record dated later that month notes that blood work and X-
rays of the back were normal.  Back strain was diagnosed.

An April 1968 record reports that the veteran was "doing 
well" after receiving physical therapy.  He was returned to 
full duty.  

On separation examination in May 1969, the veteran denied a 
history of recurrent back pain.  A clinical evaluation of the 
spine and lower extremities was normal.  The examination 
report is negative for a back or right hip disability, and an 
X-ray study of the lumbosacral spine was normal.

The veteran filed a claim of entitlement to service 
connection for various disorders, including a back 
disability, in May 1970.

On VA orthopedic examination in August 1970, the veteran gave 
a history of being involved in an automobile accident while 
on leave from military duty in December 1967.  He indicated 
that he initially received treatment from a private 
physician, Dr. S., and subsequently reported to the 
dispensary of his military unit for further treatment.  At 
that time, no fractures were found, and the veteran returned 
to modified duty.  He related that he was returned to regular 
duty in 1968, and "felt well" until he was "beaten up some 
time after Christmas in 1969."  He received treatment at the 
VA facility for the injuries sustained in the fight, but no 
complaints of back pain were noted at that time.  Current 
complaints of pain in the mid-lower dorsal spine were noted.  
The veteran reported that he was not receiving medical 
treatment for this back pain, and indicated that he slept on 
the floor.  He related that his back pain was relieved by 
Darvon compound, and stated that no physical therapy had been 
rendered since his discharge from service.  He denied 
experiencing back problems prior to service.

On physical examination, the spine was straight in the 
standing position, and there was localized tenderness to the 
D-8 area.  Range of motion of the spine was normal.  In the 
prone position, all tenderness was localized to the 8th 
dorsal spinous process.  There was no dorsal or lumbar muscle 
spasm.  In the supine position, straight leg raising was 
90/90, and hip rotations, abduction and adduction were 
normal.  A neurological examination was normal.  An X-ray of 
the dorsal spine was negative.  The diagnostic impression was 
disorder of the dorsal spine not found.

Thereafter, an October 1970 rating decision denied the 
veteran's claim for service connection on the basis that a 
back disability was not demonstrated.  

In correspondence later that month, the veteran reiterated 
that he was a passenger in an automobile which was struck 
from behind while stopped at a red traffic signal in December 
1967.  In support of his claim, he submitted a copy of the 
December 1967 police report, and a February 1968 report from 
Dr. S., the initial treating physician.  In that regard, the 
police report confirms that the veteran was a passenger in a 
vehicle which was struck from behind in December 1967.  

The physician's report, dated in February 1968, notes that 
the veteran was riding in the rear passenger seat of an 
automobile the previous December, when a second vehicle 
struck the right rear side of the automobile.  The veteran 
was reportedly "thrown forward in a somersault over the 
front seat."  He could not recall losing consciousness, or 
striking anything other than the back of the right front 
seat.  The veteran gave a history of experiencing pain in the 
ribs and between the shoulder blades following the accident.  
Physical examination revealed that the paravertebral muscles 
were tender with spasm, and a decreased range of motion at 
the mid-thoracic level was noted bilaterally.  An examination 
of the lower extremities showed no evidence of limited joint 
motion, muscle weakness, or other abnormality.  A normal gait 
was noted, and deep tendon reflexes of the legs were normal.  
The pertinent diagnoses were paravertebral muscle sprain; and 
second degree spasm in the thoracic area.

In October 1995, the veteran filed a claim of entitlement to 
service connection for a right hip disability, and sought to 
reopen his claim for service connection for a back 
disability.  In support of these claims, he submitted an 
August 1995 private medical report, reflecting treatment for 
low back pain and right leg pain following an injury at work 
in March 1995.  

The RO denied the veteran's claim for service connection for 
a right hip disability in March 1996.  The veteran filed a 
notice of disagreement (NOD) with this decision the following 
month, and attached private medical records from May 1995 to 
March 1996 in support of his claim.

A May 1995 private medical record reports that the veteran 
was injured at work in March 1995, while carrying long 
panels, weighing approximately 100 pounds, and handing them 
to another worker.  After moving approximately four of these 
panels, he reportedly carried a 90 pound bag of cement down a 
grade into a ravine, and accidentally stepped into a chuck 
hole that was covered by grass.  As his right foot slipped 
into this hole, he reportedly "torqued" to the right side, 
and immediately experienced severe pain along his right lower 
back and hip.  He developed right leg pain later that 
evening.  The veteran notified his supervisor of the accident 
the following day, and missed approximately one week from 
work due to the injury.  The record notes the veteran's 
history of injuring his back in a motor vehicle accident in 
service in 1967.  It reports that there were no fractures, 
and the veteran's low back pain resolved following physical 
therapy and medication.

A physical examination revealed no spine tenderness or 
paravertebral recess tenderness.  There was moderate 
tenderness along the right lower paraspinal muscles, and 
along the sacral attachment.  Sciatic notches were nontender.  
Forward flexion was to 90 degrees, and extension was to 20 
degrees, with pain on the right.  While left lateral flexion 
was normal, right lateral flexion produced pain in the right 
lower back, and caused radiation of pain and a "sharp, 
shooting feeling down the right leg to the knee."  Heel-toe 
walking, squat, and lower leg muscle strength was full.  
Straight leg raising, sciatic stretch, and bowstring were 
negative bilaterally.  Sensation was decreased to light touch 
along the dorsal foot, and particularly the great toe and the 
ball of the foot.  Sensation was intact along the lateral and 
posterior foot, and vascular was intact.  

An X-ray study the previous month showed degenerative changes 
with osteophyte formation from L1 through S1; there was mild 
disk space narrowing at L5-S1; and there was no fracture.  
The final assessment was lumbosacral strain, right lower 
paraspinal muscles; degenerative disk disease with narrowing 
at L5-S1; and right L5 radiculitis due to the lumbosacral 
strain and degenerative disk disease.  The physician 
concluded that the veteran's current symptoms and objective 
findings were consistent with the description of the work-
related injury in March 1995.

During a June 1995 orthopedic evaluation, the veteran 
complained of low back pain and right leg pain that was 
present "all of the time."  Palpation of the spinous 
processes and posterior iliac spine revealed tenderness.  The 
sacroiliac joints were nontender on palpation, and the 
sciatic notch and sciatic nerve were nontender bilaterally.  
The paraspinous muscles were not spastic or swollen.  
Extension was to 20 degrees, and the veteran was able to 
reach the level of the ankles with his fingertips.  Lateral 
bending was to 40 degrees bilaterally, and rotation was to 30 
degrees bilaterally.  Straight leg raising in the supine 
position was slightly positive on the right, and negative on 
the left.  A sensory examination revealed no evidence of 
sensory disturbance in either lower extremity, and muscle 
strength testing was 5/5 in all groups of both lower 
extremities.  The diagnostic impression was acute lumbosacral 
strain superimposed upon thoracic and lumbar degenerative 
disc disease.  Based on "the history, mechanism of injury 
and physical examination findings," the examiner opined that 
the veteran's current disability was caused by the March 1995 
injury.

An August 1995 report notes that the veteran was re-
interviewed and re-examined by the physician who performed 
the June 1995 orthopedic examination.  After reviewing the 
veteran's progress, the physician determined that he 
sustained a permanent disability as a result of the March 
1995 accident.  The examiner further noted that there was no 
history of prior disability or dysfunction, despite the 
presence of lumbar degenerative disc disease of long 
standing.

A report dated in February 1996 notes that the veteran 
received treated for two to three months in 1968, after 
sustaining injuries to the neck and lower back in an 
automobile accident in service.  The record states that the 
veteran continued working on light duty for a few weeks after 
the accident, then resumed regular work.  The veteran related 
that the pain "completely improved" three months after the 
accident.  According to the report, the veteran experienced 
lower back pain after carrying a 200 pound metal panel at 
work in March 1995.  A few minutes later, while the veteran 
was carrying a bag of cement weighing approximately 90 
pounds, he stepped into a chuck hole with his right foot.  He 
reportedly fell forward and to the right, and experienced a 
sharp pain in his lower back.  Current complaints included 
lower back soreness, aching and sharp pain with radiation to 
the right leg, and right leg numbness.  The pain increased 
with repetitive bending, lifting, prolonged sitting, 
standing, walking and repetitive climbing.  The veteran 
reported that the pain was not improved by rest, and was 
increasing in severity.  

An MRI of the lumbar spine revealed disc bulging at L2-3, L3-
4, L4-5 and L5-S1, and showed a tumor mass at L-5.  Lumbar 
disc syndrome was diagnosed.  The physician commented that 
while the veteran injured his neck and lower back in an 
automobile accident in 1968, his symptoms completely improved 
approximately three months after the injury.  He noted that 
physical examination and X-rays were negative for any pre-
existing disability, and concluded that subjective complaints 
and objective findings in the lower back were the residuals 
of the March 1995 injury, rather than any pre-existing 
condition.

Consequently, a May 1996 rating decision determined that the 
veteran's claim for service connection for back and hip 
disabilities was not well grounded.  The veteran submitted a 
substantive appeal (Form 1-9) in March 1997, perfecting his 
appeal.  In support of his claim, the veteran attached 
private medical reports dated in March 1996 and December 
1996.

A March 1996 orthopedic consultation report notes complaints 
of back pain and right leg sciatica, L5 nerve root 
distribution.  The record indicates that the veteran was 
referred for consideration of biopsy, after a February 1996 
MRI scan showed an infiltrative process of the L5 vertebral 
body.  A physical examination revealed pain on deep palpation 
in the low lumbar region, and no peripheral spinal spasm.  A 
neurological examination was intact.  Straight leg raise was 
positive on the right.  There was no evidence of sensory 
loss, but a subjective change in sensation over the back of 
the calf and the bottom of the foot sole was noted.  A CT 
guided biopsy was scheduled.

A private operative report indicates that the veteran 
underwent back surgery in December 1996. 

In February 1999, the veteran submitted an April 1969 
statement from a service comrade who served in the Medical 
Corps.  The statement reports that the veteran was seen on 
sick call in January 1968, approximately one month after 
being involved in an automobile accident, with complaints of 
pain in the mid-back area.  The veteran subsequently 
presented with the same complaint, and was referred to the 
Orthopedic Clinic, where back strain was diagnosed.  After 
being placed on a temporary profile, and receiving heat and 
massage treatment for one week, the veteran experienced 
relief from the back pain.  He was re-evaluated by the 
orthopedic surgeon in April 1968, and was returned to full 
duty.

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to
service connection for a back disability.

As indicated above, service connection for a back disability 
was denied by an October 1970 RO rating decision finding that 
the medical evidence of record did not reveal the presence of 
the claimed disability.  The veteran was notified of that 
decision and his appeal rights but voiced no timely 
disagreement therewith.  See 38 U.S.C.A. § 4005(c) (now 
38 U.S.C.A. § 7105); 38 C.F.R. § 19.153 (now 38 C.F.R. 
§ 20.1103).  Accordingly, the October 1970 RO rating decision 
denying service connection for a back disability became final 
and is not subject to revision on the same factual basis, but 
may be reopened on the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the RO decision in October 1970, numerous pieces of 
evidence have been submitted or otherwise associated with the 
claims file.  Much of this evidence is new in that it has not 
been previously considered in connection with this claim.  
Given the current state of the case law, the Board will 
proceed on the premise that some of this additional evidence 
is material under the ambiguous guideline set out in Hodge.  
The new evidence includes several medical diagnoses of a 
current back disability.  As the RO's decision in 1970 that 
the claim was not well grounded was based upon the premise 
that there was no back disability then shown by competent 
medical evidence, the Board believes that the fact that the 
new evidence establishes a current back disability is 
sufficient to create "a more complete picture of the 
circumstances" surrounding the claim that must be considered 
in order to fairly decide the merits of the veteran's claim.  
It is noted that the newly submitted evidence also includes a 
copy of a December 1967 police report, a February 1968 
medical report from the initial treating physician, and a 
statement offered by the veteran's service comrade.  As the 
information contained in these statements was of record at 
the time of the October 1970 RO decision, and as, and the 
Board finds that it is cumulative and not new.  Moreover, the 
Board does not find that this evidence contributes to a more 
complete picture of the origins of the current disability and 
thus it is not material.  

Given the nature of the veteran's claim, the Board will 
proceed initially on the premise that there is new and 
material evidence sufficient to reopen the claim of service 
connection for a back disability.  In view of the foregoing, 
the Board will review the claim de novo.    

Service connection for a back disability

The Court has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of service connection for a 
back disability is not well grounded.  While service medical 
records note the injury sustained by the veteran in the 
December 1967 motor vehicle accident, and show treatment for 
complaints of low back pain from January to April 1968, X-
rays of the back failed to show a disability.  A clinical 
evaluation of the spine was normal on separation examination 
in May 1969.  Further, no back disability was found on VA 
orthopedic examination in August 1970.  The veteran's current 
back disability was first diagnosed more than 25 years after 
his separation from service, following a work-related injury 
in 1995.  

The veteran's private physicians specifically found that his 
current back disability is related to a March 1995 work-
related accident, rather than the December 1967 injury.  In 
fact, the only evidence of record before the Board 
specifically linking the veteran's back disability to service 
consists of his own contentions.  Such evidence is 
insufficient to well ground the claim because the veteran is 
not competent to offer evidence requiring medical experience 
and specialized medical knowledge and skill.  Grottveit, 
5 Vet. App. at 93.  Likewise, the Board finds that the 
veteran's lay assertions can well ground the claim under 
38 C.F.R. § 3.303.  While he is competent to describe 
manifestations perceptible to a lay party, he is not 
competent to link those manifestations to an underlying 
disability that is not perceptible to a lay party.  In this 
case, the disability at issue involves the internal 
structures of the spine which clearly are not perceptible to 
a lay party.   Savage, supra.

Lastly, it is noted that while the RO denied the veteran's 
claim of entitlement to service connection for a back 
disability on a de novo basis, and the Board considered the 
veteran's claim on a new and material basis, service 
connection was ultimately denied by both the RO and the Board 
on the ground that the claim is not well grounded.

II.  Entitlement to service connection for a right hip 
disability

As noted above, although the veteran is competent to describe 
symptoms that he feels, he is not competent to provide a 
medical diagnosis or a medical opinion regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

In order for a claim to be well-grounded, there must be 
competent evidence (medical evidence) establishing a nexus 
between a current disability and an injury or disease in 
service.  Caluza, supra.

Although the record in this case reveals a current right hip 
disability, the record is devoid of competent medical 
evidence establishing the existence of a nexus between this 
disability and an injury or disease in service.  In fact, the 
medical evidence of record relates the veteran's right hip 
disability to a post-service work-related injury in March 
1995.  As there has been no competent medical evidence 
presented to establish a nexus to service, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for a right hip disability is not well-grounded 
and must be denied.  Caluza, 7 Vet.App. at 506; See Edenfield 
v. Brown, 8 Vet.App. 384 (1995). 

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In the September 1999 Appellant's Brief, the appellant's 
representative contends that subsequent to the Court's 
decisions pertaining to this issue, VA expanded its duty to 
assist the appellant in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter I, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a well 
grounded claim of entitlement to service connection for 
either a back disability or a right hip disability, VA has no 
duty to assist the veteran in developing his case.



ORDER

New and material evidence having been presented in support of 
the claim of service connection for a back disability, the 
claim is reopened.

Service connection for a back disability is denied.

Service connection for a right hip disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

